UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

Case 1:18-cv-08208-VSB Document 57 Filed 03/19/20 Page 1 of 6

Ml in

es¥
=
ie
atte
~<
So
wana TY
oad
. 73
a
or
4
>
“Ty
TY
pena
oo
rT.

2020 NAR 19 PM 3: |

aT

 

Jessica Wroblieski, Plaintiff
-against-

Sheila Johnson, David Usdan, Barbara Simon, City
Of New York, Little Flower CFS, Respondents

_ «Motion for Time Extension

 

Re: 18-cv-08208(VSB)
Hon. Vernon S. Broderick,

| am the petitioner in the above-captioned case, being duly sworn deposes and SAYS. ea

1. {am seeking a time extension for the Third Amended Complaint to be equivatent to the -

date of April 20th 2020 (from March 27th, 2020) in which April 20th 2020 is the same
date given to me to submit opposition to the large amount of replies | had recently
received the week of March 9th, 2020.

My reasons for seeking a time extension request is because | am in college at SUNY
Broome full time. Reference exhibit A.
My second reason is that not only am | overwhelmed by this matter with my schedule of
school work for 3 law classes and paralegalism course, but the amount of filings
produced from the opposition parties fighting to legitimize their taking my child ah
keeping my child wrongfully, with fresh allegations that was completely off the topic from
the filed complaint in this matter to support their seeking dismissal of my complaint of
fraud against them rather than providing proof if they actually could that they did not
commit fraud by producing the actual documents that | had described of instead of new
allegations that do not support a legal standard from the record to legitimately violate my
14th amendment, 8th amendment, equal protection clause, procedural due process civil
rights that | have alleged that the defendant parties and their privy parties have violated
in this complaint matter and that | can prove they violated, in a fraud scheme, malicious
prosecution scheme, and abuse of the processes using the family court system for their
scheme. Additionally they was informed timely on the court record of facts that they
chose to continue with a fraudulent misrepresentation case and commit Honest service
fraud therein exactly as some of the opposition replies have attempted to further to this
court, in a falsified presentation of defenses to their “actions” or “lack of’.
| can assure you that Little Flower and each party per their new complaints scandalized
themselves in their own proveable actions of violations committed in my case that
defendants actions caused the deprivation and loss of my civil rights above-mentioned

 

 

 
4s A. a).

Case 1:18-cv-08208-VSB Document57 Filed 03/19/20 Page 2 of 6

secured in the United States Constitution. Therefore, granting me a time extensio
not cause any of the defendants any harm that they have not caused themselves.

Wherefore, for the above reasons | am seeking a time extension, and praying that Hon. V.

Broderick grants this motion of time extension request.
Dated: 3 -13 -QO2O

Resp

x

gs Wrobleski, Plaintiff -

190 Henry Street 1
Binghamton, N.¥
(607)-62

n will

ecifully,

Look
Pro Se
st Floor
. 13901
21-0884

 

 
J ___

Case 1:18-cv-08208-VSB Document 57 Filed 03/19/20 Page 3 of 6

College Conpemoh OnP

 

 
im

 

 

Case 1:18-cv-08208-VSB Document 57 Filed 03/19/20 Page 4 of 6

P.O. Box 1017 « Bingha
Voice: (607) 778-50

October 16, 2019

Jessica Wrobleski
190 Henry St FI 1
Binghamton, NY 13901-3002

Dear Jessica:

We would like to congratulate you on your acceptance to SUNY Broome for th
Spring 2020 semester in the Paralegal Certificate program.

YOUR FIRST STEP:
Y Please submit all official transcripts from high school and/or college(s)

Y Full decisions cannot be made regarding your admission status until y

official transcripts are on file.
Y Contact your High Schoo! Guidance Counselor or College Registrar to
submit your official transcripts electronically or by mail to:

SUNY Broome Community College
P.O. Box 1017

Binghamton, NY 13902

Or

Transcripts@sunybroome.edu

IMPORTANT NEXT STEPS:

Y Carefully read over the enclosed fandouts and Enrollment Checklist.

There you will find important information about additional items that né
to be completed prior to starting classes.

ACCESSING YOUR ACCOUNT:
Y Here is your personal SUNY Broome ID Number - I Keep t
number in a safe place. You will need it to register online and to acces

your personal records.

On behalf of all of us at SUNY Broome, we look forward to welcoming you to
campus or to our online classrooms! Please fee! free to contact us at

(607) 778-5001 if you have any questions.

Sincerely,

The SUNY Broome Admissions Team

Dur

ed

nis
S$ to

 

Admissions

miton, New York 13902
O1 Fax: (607) 778-5442
 

“11312020 Case 1:18-cv-08208-VSB DocwidnabisadenFstadu23/19/20 Page 5 of 6

Concise Student Schedule

rit Page|

Jessica A. Pionteck

Spring
Jan 13,

Semester 2020
PO20 01:06 pm

This page lists the classes for which you are registered for the term. All of the detail information about the

class is included.

Information for Jessica A. Wrobleski

Classification: Freshman
Level: Undergraduate
College: Business Professional Studies

Major and Department:

Business Professional Studies

CRN Course Title Campus Credits Level Start End | Days Time
Date Date
50780 BUS 118 Business Law Main 3.000 UG Jan 27, May | MWF 12:00
05 I 2020 19, pm -
2020 | 12:50
50300 LAW 110 Survey of Distance 3.000 UG Jan 27, May
YOi Paralegaiism Learning 2020 19, '
Online 2020 |
53673 LAW 225 Family Law Main 3.000 UG Jan 27, May § MWF 11:00
01 2020 19, am -
2020 11:50
am
50307 LAW 227 Constitutional Main 3.000 UG Jan 27, May MWEF 10:00
ol Law 2020 = 19, am -
2020 10:50
am
Total 12.000
Credits:

RELEASE: 8.7.1

© 2020 Eltucian Company L.P. and its affiliates.

hitne-Mhanner cunvhranme adiuinicinradihuilkerea P FarStuSrhd

Paralegal Certificate, Business Programs

 

Location

Business Building 232

www.sunybroome.edu/ontinecourse:

Business Building 213

Business Building 213

Instructor

j

 
 

\
anes \

 

 

SE
Sa ae ™

 

 

wee ee ee nae ate ane ns agg ARATE U.S,
nomen E
S. oe ger TT BING
ec 13907. 20

 

 

 

\
ae \KAR
gr Ea "SA 40
oe \ ese ure sewviers é \

4000 . _
me elev

 

 

 

o
€
5
3S
Oo
Qa
co
Y)
=
comm
oO
ql
oO
oO
>
6
co
a
4
w
n
©

|
|
|
|
|
|
|
|
|
|
|
|
|
|
|
